DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 	The applicant argues that “Brush fails to disclose these limitations of amended Independent Claim 1. In particular, Brush does not utilize a ‘pre-stored reference voiceprint feature’, as is required by amended Independent Claim 1. Furthermore, the speaker model of Brush is used to determine a speaker of the audio signal, rather than to identify the content of the audio signal, as is also required by amended Independent Claim 1.”	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that Brush provides, in p. 0085, that training data is provided to generate the speaker models. These speaker models are generated and stored so that they can be used in a voice recognition procedure. Furthermore, as shown in p. 0049 of Brush, the speaker models are used to compare with the current voice data during a voice recognition procedure, wherein a speaker model is determined to be the closest matching speaker model for voice recognition. 
Furthermore, Brush does teach recognizing a content of the voice signal with a voice recognition model in p. 0077 where a speaker is identified in the voice signal. The speaker is identified by comparing the frames of the voice signal to the speaker models. There is no .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brush (US PG Pub 20120303369).
	As per claims 1, 6 and 11, Brush discloses a method, apparatus and non-transitory computer-readable storage medium for recognizing a voice signal, comprising: 	one or more processors (Brush; Fig. 9, item 906; p. 0094 – processing devices); and 	a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors (Brush; Fig. 9, item 910; p. 0095 - instructions and other information can be stored on any computer readable medium), cause the one or more processors to: 	collect a voice signal (Brush; Fig. 7, item 702; p. 0074 - the speaker identification module 122 receives the admitted frames from the frame admission module 120; p. 0036 - FIG. 1 shows that the first processing unit 106 receives an audio signal from a first microphone 110, while the second processing unit 108 receives an audio signal from a second microphone 112); 	extract a voiceprint feature of the voice signal (Brush; Fig. 7, item 704; p. 0074 - the .	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
12/28/2021